              Case 8:20-bk-01953-MGW      Doc 48   Filed 05/05/20   Page 1 of 7




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

In re:                                                 Case No. 8:20-bk-01953-MGW
                                                       Chapter 11
All Sorts of Services of America, Inc.,

      Debtor.
__________________________________/

                     EMERGENCY MOTION FOR AUTHORITY
                     TO OBTAIN POST-PETITION FINANCING

         Debtor, All Sorts of Services of America, Inc., by and through their

undersigned attorneys, pursuant to 11 U.S.C. §364(d) and Rule 4001(c) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), move this Court

to enter a final order:

         A.     Authorizing the Debtor to borrow on an unsecured basis from the SBA

Paycheck Protection Program via J.P. Morgan Chase Bank, N.A. (the “Lender”) one-

hundred eighty-nine thousand two-hundred sixty-five dollars ($189,265.00) (the

“DIP Loan”) without interest, substantially in accordance with the terms of this

Motion and the Term Sheet (the “Financing Agreement”) attached as Exhibit “1” to

this Motion;

         B.     Authorizing the Debtor to execute definitive loan documents, when

finalized, which shall be consistent with the Motion and the Financing Agreement

(the “DIP Loan Documents”);

         C.     Authorizing the Debtor under §364 of the Bankruptcy Code to obtain

post-petition financing and incur post-petition financing under the DIP Facility,

                                                                                    1
           Case 8:20-bk-01953-MGW      Doc 48   Filed 05/05/20   Page 2 of 7




which financing and indebtedness due and owing under by the Debtors to the

Lender shall be unsecured, as described in the Financing Agreement allowable

under 11 U.S.C. §§364(c)(2), 364(c)(3) and 364(d)(1); and

      D.     Granting the Debtor such other and further relief as the Court deems

necessary, appropriate, equitable, proper and consistent.

      In support of this motion (the “Motion”), the Debtor would show:

                             Jurisdiction and Venue

      1.     This Court has jurisdiction to consider the Motion pursuant to 28

U.S.C. §§157 and 1334.     The subject matter of the Motion is a core proceeding

pursuant to 28 U.S.C. §157(b).     Venue is proper in this district pursuant to 28

U.S.C. §1408. The statutory predicates for the relief sought in the Motion include

11 U.S.C. § 364(b) and Bankruptcy Rule 4001(c). No previous application for the

relief sought herein has been made by the Debtor to this Court or any other court.

                                    Background

      2.     On March 5, 2020 (the “Petition Date”), the Debtor filed with this

Court its Voluntary Petitions for relief under Chapter 11 of Title 11 of the United

States Code (the “Bankruptcy Code”).

      3.     The Debtor continues to manage its business and property as debtor in

possession pursuant to §§1107(a) and 1108 of the Bankruptcy Code.

      4.     No trustee or creditors committee has been appointed in this case.

      5.     On the Petition Date, the Debtor’s assets included one parcel of

improved real property, used as an office, as well as motor vehicles (the “Property”).

                                                                                     2
              Case 8:20-bk-01953-MGW              Doc 48      Filed 05/05/20        Page 3 of 7




                                Identity of the Proposed Lender

        6.       The SBA Paycheck Protection Program via J.P. Morgan Chase Bank,

N.A. is the proposed post-petition lender to the Debtor. Chase was the Debtor’s pre-

petition bank and the Debtor has authority to maintain pre-petition bank accounts

at the present time. The Lender is not related to or an affiliated of any of the

Debtor or insiders of the Debtor.

             History of Project and Summary of Pre-Petition Borrowings

        7.       The Debtor is a chimney cleaning and repair company operating in

Florida, Michigan, and Ohio. It services and maintains chimneys.

        8.       The Debtor’s primary purpose for bankruptcy filing was related to

potential, disputed tax claims. Other debts include a first mortgage attaching to the

Debtor’s real property and various liens against motor vehicles.

                                Need For and Uses of DIP Loan

        9.       The Debtors require funding during these cases for the following

purposes:

                 (a)     Payroll. The Debtor must use 75% of the loan to cover its payroll

  costs as defined by the SBA.               For example, the loan may not be sued to pay

  mortgage principal or pre-payments.

                                       Terms of the DIP Loan

        10.      The provisions governing the DIP Loan are set forth as follows 1:



        1
         The Motion seeks to summarize the Financing Agreement. To the extent of a conflict between the terms of
the Motion and the Financing Agreement, the terms of the Financing Agreement shall control.
                                                                                                              3
            Case 8:20-bk-01953-MGW      Doc 48   Filed 05/05/20   Page 4 of 7




              (a)   Amount of DIP Loan: The DIP Loan shall be in the amount of

one-hundred eighty-nine thousand two-hundred sixty-five dollars ($189,265.00).

The loan proceeds have already been deposited into the Debtor’s non-DIP Chase

account.

              (b)   Interest Rate: The non-default rate of interest for the DIP Loan

shall be 0.00% per annum.

              (c)   Documents: There are no documents known to exist other than

the email dated May 1, 2020 and attached hereto as Exhibit “1”.

              (d)   Term and Termination: The DIP Loan shall be subject to non-

taxable forgiveness if 75% of the loan is used to cover payroll costs.

              (e)   Events of Default: If the loan is not used in accordance with the

SBA’s requirements, the Debtor must repay the loan. Applicable rules and FAQs

are found at SBA.gov and Treasury.gov.

                    Basis for Obtaining Post-Petition Credit

      11.     Debtor submits that the borrowings would are justified as they allow

the Debtor to continue to meet its payroll obligations and continue operations

during the present Covid-19 pandemic.

      12.     The Debtor believed that the financing described herein is in its best

interest and the best interest of its creditors. The Debtors’ access to the financing

described herein will maximize its ability to continue operations which will enhance

the Debtor’s ability to formulate a plan of reorganization. The loan, if used properly



                                                                                    4
            Case 8:20-bk-01953-MGW      Doc 48    Filed 05/05/20   Page 5 of 7




and in accordance with SBA rules, is essential “free” money that does not need to be

repaid.

      13.     The Debtors are presently unable to obtain, in the ordinary course of

business or otherwise:

              (a)   Pursuant to §§364(a) or 364(b) of the Bankruptcy Code,

unsecured credit (including, without limitation, unsecured trade credit) allowable

under §503(b)(1) of the Bankruptcy Code as an administrative expense;

              (b)   Pursuant to §364(c)(1) of the Bankruptcy Code, unsecured credit

(including, without limitation, unsecured trade credit) with priority over any or all

administrative expenses of the kind specified in §§503(b) or 507(b) of the

Bankruptcy Code; or

              (c)   Credit on any basis other than that described in the Financing

Agreement.

      14.     Since the Petition Date, the Debtor was unable to obtain financing on

terms as favorable as those offered by the Lender.

      15.     After considering all of the alternatives, the Debtor has concluded, in

the exercise of its business judgment, that the financing to be provided under the

terms of this Motion represents the best financing available to the Debtor and is in

the best interest of the Debtor, its creditors, and other parties in interest.

      16.     Good cause has been shown for the entry of an order granting this

Motion pursuant to Bankruptcy Rule 4001(c)(2). In particular, entry of the order is



                                                                                   5
               Case 8:20-bk-01953-MGW      Doc 48   Filed 05/05/20   Page 6 of 7




in the best interest of the Debtor and its business and its ability to continue to

operate as a going concern.

         17.     As set forth in the Motion and based upon the record of this proceeding,

the Lender and the Debtor have negotiated the terms and conditions of the DIP

Facility in good faith and at arm’s-length, and the terms and conditions of the DIP

Loan Documents are fair and reasonable and are supported by reasonably

equivalent value. The Debtor requests that this Court find that any credit extended

by the Lender pursuant to the terms of the DIP Loan Documents will have been

extended in “good faith” (as that term is used in §364(e) of the Bankruptcy Code).

         WHEREFORE, the Debtor respectfully requests that this Court enter a final

order:

         A.      Granting the Motion;

         B.      Authorizing the Debtor to borrow $189,265.00 as an unsecured and

forgivable indebtedness;

         C.      Approving this application nunc pro tunc to the date the loan was

approved and the funds deposited into the Debtor’s bank account;

         D.      Authorizing the Debtor to continue to hold the funds in the non-DIP

bank account; and

         E.      Providing such other and further relief as is just and proper.

         DATED: May 5, 2020

                                           COLE & COLE LAW, P.A.

                                           /s/ Richard J. Cole, III__________________

                                                                                        6
         Case 8:20-bk-01953-MGW         Doc 48   Filed 05/05/20   Page 7 of 7




                                        RICHARD J. COLE, III
                                        46 North Washington Blvd., Suite 24
                                        Sarasota, Florida 34236
                                        (941) 365-4055
                                        (941) 365-4219 (FAX)
                                        Attorney for Debtor
                                        rc3@colecolelaw.com
                                        Florida Bar No. 0059708

                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing has been provided by
electronic submission or U.S. Mail on this the 5th day of May, 2020, to all parties
registered to receive electronic notices of filings by CM/ECF and to the following:

Local Rule 1007.2 Parties In Interest


                                           COLE & COLE LAW, P.A.



                                           /s/ Richard J. Cole, III______________
                                           RICHARD J. COLE, III




                                                                                    7
